COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of E.L.A. III and A.J.E.A., Children

Appellate case number:      01-18-00751-CV

Trial court case number:    2017-03501J

Trial court:                313th District Court of Harris County

       This appeal involves the termination of the parent-child relationship. Accordingly,
this Court is required to bring the appeal to final disposition within 180 days of August
20, 2018, the date the notice of appeal was filed, so far as reasonably possible. See TEX.
R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. (Vernon
2013).
       The reporter’s record was due in this appeal on August 30, 2018. See TEX. R. APP.
P. 28.4, 35.1. After the court reporter requested two extensions of time, the reporter’s
record was due to be filed no later than September 20, 2018, with no further extensions.
However, a reporter’s record has not been filed. The reporter’s record is due to be filed
no later than MONDAY, OCTOBER 1, 2018. See TEX. R. APP. P. 28.4(b)(2), 35.3(c).
No extensions will be granted.
       If the reporter’s record is not filed as directed, we may abate the appeal and
remand the case to the trial court to conduct a hearing to determine the reason for
the failure to file the reporter’s record in this appeal.

       It is so ORDERED.

Judge’s signature: __/s/ Russell Lloyd_____________________________________
                         Acting individually

Date: September 24, 2018_________________